Citation Nr: 0127502	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-04 327	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a skin disorder.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for multiple-joint 
arthritis, to include the left and right knee, cervical 
spine, left hip, right ankle, as well as the left and right 
hand, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970, and from January 1991 to December 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of a Department of Veterans 
Affairs (VA) regional office (RO) in Atlanta, Georgia.  In 
September 2001, the veteran testified before the undersigned 
during a travel board hearing.  A transcript of that hearing 
is of record.  

The Board additionally notes that in a February 2001 
Statement in Support of Claim (VA Form 21-4138), the veteran 
filed an informal claim for service connection for a 
bilateral elbow disorder.  While not presently in appellate 
status, the issue is referred to the RO for development as is 
deemed warranted.  

REMAND

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA, 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the veteran was service connected for 
PTSD and multiple-joint arthritis in a July 1993 rating 
decision.  The disorders were found to be 10 percent and 20 
percent disabling, respectively.  

In September 1996, the veteran sought increased ratings for 
his service-connected PTSD and multiple-joint arthritis.  He 
additionally sought to reopen a previously denied claim for 
service connection for a skin disorder.  That same month, the 
veteran submitted a claim for TDIU (VA Form 21-8940).  

In a July 1998 rating decision, the veteran was granted 
service connected for a skin disorder, which was found to be 
noncompensable.  He was denied increased ratings for PTSD and 
multiple-joint arthritis, and was also denied TDIU.  

The Board notes that, a PTSD examination of the veteran by VA 
in October 1999 revealed a finding of mild PTSD with a global 
assessment of functioning score of 70.  In addition, a VA 
joints examination that same month revealed no significant 
abnormal findings of the veteran's knees, right ankle, 
wrists, and hips.  The veteran was noted to suffer from 
narrowing of C5-6 and C6-7 with small osteophytes at these 
levels.  There was also a large osteophyte present at C4-5.  

The Board is cognizant that during his travel board hearing 
in September 2001, the veteran testified that he and other 
veterans participated in group counseling on a weekly basis 
with a psychologist from the Savannah Vet Center.  The 
veteran reported that he would attempt to obtain treatment 
notes associated with the counseling sessions, and submit 
them to the Board.  In October 2001, the Board received a 
statement written by Jerry M. Gilbreath, M. Ed., a 
readjustment counselor at the Savannah Vet Center, dated that 
same month.  Mr. Gilbreath noted in particular that, the 
veteran suffered from a number of symptoms associated with 
PTSD and that the condition was chronic.  

The Board notes that any pertinent evidence that is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived by the appellant.  See 38 
C.F.R. § 20.1304(c) (2001).  The statement from Mr. Gilbreath 
in this case appears to have been received without waiver of 
the veteran's right to have that evidence initially 
considered by the RO.  In this respect, no written waiver is 
contained in the claims file.  As such, the issue with 
respect to PTSD must be remanded in accordance with 38 C.F.R. 
§ 19.31 and § 20.1304(c).  See also 38 C.F.R. § 19.9 (2001).  
Furthermore, a review of the record does not reflect any 
treatment notes associated with the veteran's Vet Center 
counseling sessions.  On remand, these records should be 
obtained and associated with the claims file.  

The Board is also cognizant that, during his travel board 
hearing the veteran testified that he was receiving treatment 
from a chiropractor.  He stated that he would attempt to 
obtain these treatment records and submit them to the Board.  
No records associated with the veteran's chiropractic 
treatment are of record.  

The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  This 
includes making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this instance, it appears that additional medical records 
may exist which may support the veteran's claim for an 
increased rating for multiple-joint arthritis.  The Board is 
of the opinion that this evidence, if it does in fact exist, 
would be relevant and necessary for a full and fair 
adjudication of the veteran's claim.  Thus, under the 
circumstances of this case, the Board is of the opinion that 
VA has been put on notice that relevant evidence exists, and 
therefore, in accordance with the VCAA, the Board must 
attempt to obtain that evidence.  Therefore, on remand, these 
records should be obtained and associated with the claims 
file.  

With respect to the issue of the veteran's service-connected 
skin disorder, the Board notes that in December 1997, the 
veteran underwent a general VA examination.  At that time, 
the veteran was noted to suffer from skin eczema which he 
reportedly controlled with an unknown ointment.  The Board 
additionally notes that, VA clinical records reflect the 
veteran's treatment for xerosis, eczema, and pruritus.  In 
October 1999, during the above noted VA joints examination, 
the examiner noted that there was no evidence of any skin 
rash.  During his travel board hearing, the veteran reported 
that his skin disorder flared-up intermittently, and that he 
was suffering at that time from a lesion patch/rash on his 
elbow and knee.  

The Board is cognizant that, the U.S. Court of Appeals for 
Veterans Claims has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Brown, 2 Vet. App. 675 (1992).  The Board notes that the 
veteran has not been provided a VA dermatology examination 
during a flare-up of his skin disorder.  In light of the 
above, the Board finds that a VA dermatology examination 
should be scheduled, preferably during one of the veteran's 
episodic exacerbations (if feasible), to obtain an accurate 
assessment of the current severity of his skin disorder and 
the current nature of any and all manifestations.  

In addition, with respect to the veteran's appeal for TDIU, 
given the need for further development regarding the 
veteran's other claims on appeal, the Board defers 
consideration of the issue of TDIU under 38 C.F.R. § 4.16, 
since this claim and his other claims on appeal are 
inextricably intertwined.  See Holland v. Brown, 6 Vet. App. 
443 (1994).  Therefore, after the RO has adjudicated the 
veteran's claims for a skin disorder, PTSD, and multiple-
joint arthritis, it should readjudicate the veteran's claim 
for TDIU under 38 C.F.R. § 4.16 (2001).  

Therefore, while the Board regrets the delay, under the 
circumstances set forth 
above, the veteran's appeal is hereby REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment notes from the 
Savannah Vet Center, as well as those 
records associated with his reported 
chiropractic treatment, and associate 
them with the claims folder.  

2.  The RO should request that the 
veteran identify names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private 
or VA) who provided, if any, additional 
relevant medical treatment for his 
service-connected skin disorder, PTSD, 
and/or multiple-joint arthritis, not 
already reported to the Board or the RO.  

3.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

4.  The RO should then arrange for a VA 
dermatology examination to determine the 
nature and severity of the veteran's skin 
disability.  All indicated testing should be 
conducted and photographs should be obtained 
if deemed warranted.  The claims folder and a 
copy of this remand must be made available to 
the physician for review in conjunction with 
the examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence of any skin disorder.  
The examiner should comment on the extent of 
the area exposed, whether there is any 
itching or exudation, or any marked 
disfigurement.  Furthermore, the examiner 
should comment as to any functional 
limitations caused by the skin disorder.  The 
examiner should provide the rationale for all 
opinions or conclusions expressed.  The RO 
should, if feasible, provide for the conduct 
of an adequate examination during the active 
stage of the veteran's skin disability.  

5.  With regard to the instructions set 
forth above, the Board hereby informs the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
his scheduled dermatology examination.  
The veteran is further advised that any 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§§ 3.158, 3.655 (2001).  

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
aforementioned development action has 
been conducted and completed in full, and 
that all procedural development and 
notification required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  Thereafter, the RO should review the 
evidence of record and enter its 
determination with respect to the 
veteran's increased-rating claims for a 
skin disorder, PTSD, and multiple-joint 
arthritis, including consideration of 
38 C.F.R. § 3.321(b).  Thereafter, the 
veteran's claim for TDIU should be 
reconsidered under 38 C.F.R. § 4.16 (a) 
and (b).  

8.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the last SSOC.  Thereafter, 
the veteran and his representative should 
be given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




